Exhibit 10.2 LEASE AGREEMENT THIS LEASE made this 18th day of June, 2000, by and between Jagar, L.L.C., a Michigan limited liability company, whose address is 27750 Stansbury, Suite 200, Farmington Hills, Michigan 48334 the Lessor, hereinafter designated as the Landlord, and Picometrix, Inc., a Michigan Corporation, whose address is 2901 Hubbard, Ann Arbor, Michigan 48104, the Lessee, hereinafter designated as the Tenant. ARTICLE I DESCRIPTION WITNESSETH: The Landlord, in consideration of the rents to be paid and the covenant and agreement to be performed by the Tenant, does hereby lease unto the Tenant the following described premises situated in the City of Ann Arbor, County of Washtenaw, State of Michigan, to wit: approximately 25802 square feet within a multi-tenant facility as more fully set for in Exhibit A (the "leased premises"), Tenant's facility is more commonly known as 2529 Boardwalk, Suite ARTICLE II RENT AND TERMS Section 1. The original term (the "Term") of this Lease will commence (the "Commencement Date") on the earlier of: (i) the date Tenant takes possession of the leased premises; or (ii) the date Landlord tenders possession of the leased premises to Tenant "ready for occupancy" as defined below. The Lease shall end on the last day of the one hundred twentieth (120) month. If the Commencement Date is other than the first day of a calendar month, the Term will be extended to terminate on the last day of the calendar month in which it would otherwise terminate under the preceding sentence. The leased premises will be conclusively deemed "ready for occupancy" under this Article II Section 1 as soon as the work (excluding the clean rooms) (the "Improvements") set forth in Exhibit "B" has been substantially completed and after the issuance of a temporary certificate of occupancy for the leased premises by the City of Ann Arbor. The leased premises will not be considered unready or incomplete if only minor or unsubstantial details of construction, decoration or mechanical adjustments remain to be done within the Improvements, or if only landscaping or exterior trim remains to be done outside the Improvements, or if the delay in the availability of the leased premises for Tenant's occupancy is caused in whole or in part by Tenant. Landlord will require its contractor to cooperate with Tenant's installers of equipment, trade fixtures, furnishings and decorations attached to the Improvements to the maximum extent possible, but Tenant agrees that delay of or interference with construction caused by such installers will not postpone the Commencement Date or the obligation to begin paying rent. By occupying the leased premises, Tenant will be deemed to have accepted the leased premises and acknowledged that they are in the condition called for in this Lease, subject only to "punch list" items (as the term "punch list" is customarily used in the construction industry) identified by Tenant by written notice delivered to Landlord within thirty (30) days after the date Landlord tenders possession of the leased premises to Tenant and accepted by Landlord as its responsibility hereunder.
